Notice of Pre-AIA  or AIA  Status
Response to Amendment

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on January 15, 2021.  Claims 1, 3-15 and 17-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rooyen et al (USPN. 20160306923) in view of Ehrich et al (USPN. 2005/0272070).

1 and 15.   Rooyen discloses An apparatus, processor and method for encoding and storing large datasets into a negative storage model for storage in a database, comprising (par. 119, encoding 
identifying a targeted subset of the dataset that has known information, and for only positions within the targeted subset and for each data point, identifying missing states (pars. 119 and 124, secondary processing, reference and human genome hash table and par. 147, variant call file of the subject/searching the generated DBs to compare fragment of genome containing only variations to fragments of genomes in DB of reference genomes/fragments);
storing the missing states in the database for each identified data point and identifying variations from a reference value (par. 147, querying generated database for variations, fragment of a genome the fragment comprising the variations, note the DB of variants);
if a variation from the reference value is identified, storing the variation for each identified data point in the database (pars. 124-131, sequence alignments based on location from where it was derived, matching/not matching the sequence); and
if a variation from the reference value is not found, discarding each identified data point (pars. 126, 127 and 135, reference value not matching and flagged, see comparison and variant call), but Rooyen does not explicitly teach “defining a missing state as at least one of a position containing no data or a position having data of insufficient quality such that the data cannot be distinguished from a reference value”. 
However, Ehrich teaches an absent state as at least one of a position containing no data (pars. 461 and 469, “identify absent fragments… missing fragments can be compared to… a database of fragment masses and/or sequences, Ehrich).  It would have been obvious to implement and compare missing fragments such as positions containing no data in Rooyen fragments searching (par. 147, fragment searching, Rooyen).  One would have been motivated to compare fragments such as positions 
The combination or Rooyen/Ehrich teach/ensure considering/determining every position in the dataset whether a particular position is in the targeted subset (par. 461, note that every position is considered when missing fragments are compared to a DB of fragment masses/sequences to identify presence of methylated cytosine loci at sequences e.t.c., Ehrich), wherein only data points that are 1. not the reference value or missing and 2. within the targeted subset are stored in the database  (par. 461, missing fragments compared to a DB of fragment masses/sequences to identify presence of methylated cytosine loci at sequences are stored in the DB, Ehrich with the combined Rooyen DB of variants, par. 147).

3.    Rooyen/Ehrich combination teach discarding the particular position and not storing it in the database (pars. 126, 127 and 135, fragment of a genome, reference value not matching and flagged, see comparison and variant call, Rooyen).

4.     Rooyen/Ehrich combination teach comparing only non-missing positions to the reference value (pars. 124-131 and 147, sequence alignments based on location from where it was derived, matching/not matching the sequence in the generated variation database, Rooyen).

5.     Rooyen/Ehrich combination teach storing additional information related to the variation in the database (par. 147, multiple database having known variations are generated and linking sequenced data, Rooyen).



7.    Rooyen/Ehrich combination teach determining missing states further comprising defining missing states to be data points in the targeted subset that did not have any data, data points where a data quality was insufficient to distinguish the variation, data points that are masked, or data points that contain unallowable information (pars. 126, 127 and 135, reference value not matching and flagged, see comparison and variant call, and par. 324, variant is present based on sub-regions defined by probability score, so as to analyze differences that are relevant and Ehrich, par. 461, specific locations).

8.    Rooyen/Ehrich combination teach wherein missing values are user defined for a particular targeted subset of the dataset to be stored in the database (par. 629, user configures selections/menu, Rooyen).

9.    Rooyen/Ehrich combination teach determining plural missing states (pars. 629-630, multiple tiers functions including sequencing, variant calling and other functions, Rooyen in view of identified absent locations, par. 461, Ehrich).

10.    Rooyen/Ehrich combination teach identifying missing states for each data point comprises:
determining the plural missing states for each data point(pars. 125-127, 147 and 629-630, fragments of a genome, processing variants of a certain type such as disease markers, note that multiple tiers functions including sequencing, variant calling and other functions are selectable by user, Rooyen); and
storing, in accordance with the determining, the plural missing states for each identified data point in the database (par. 147, databases are generated based on genomes and fragments containing only the variations, Rooyen).

11.    Rooyen/Ehrich combination teach targeted subset of the dataset is genomic positions (pars. 125-127, 147 and 629-630, fragments of a genome, par. 147, databases are generated based on genomes and fragments containing only the variations such as a particular known disease, Rooyen).


12.    A method of querying and decompressing a negative storage model stored in a database, comprising:(par. 119, encoding genome data and par. 629, user configures selections/menu for desired results, par. 670, decompression):
receiving a query associated with a position stored in the database in the negative storage model (par. 147, querying generated database for variations, fragment of a genome the fragment comprising the variations);
determining if the position is in a targeted subset of a full dataset, and if so; determining if the position is a variant and returning the variant to the full dataset(pars. 119 and 124, secondary processing, reference and human genome hash table);
Rooyen does not explicitly teach determining if the position is missing, and if so, returning a value of missing to the full dataset.
However, Ehrich teaches an absent state as at least one of a position containing no data (pars. 461 and 469, “identify absent fragments… missing fragments can be compared to… a database of fragment masses and/or sequences, Ehrich).  It would have been obvious to implement and compare missing fragments such as positions containing no data in Rooyen fragments searching (par. 147, fragment searching, Rooyen).  One would have been motivated to compare fragments such as positions containing no data to identify presence of sequences of the absent fragment (par. 461, identify presence of methylated cytosine loci at sequences e.t.c., Ehrich).
Rooyen/Ehrich combination teach determining if the position is neither variant nor missing, and if so, inferring that the position is a reference value and returning the reference value to the full dataset (pars. 126, 127 and 135, reference value not matching and flagged thus no variant when variant DB not matched, see comparison and variant call, Rooyen);
and if the position is not in the targeted subset of the full dataset, inferring that the position is the missing value and returning the missing value to the full dataset (pars. 124-131, sequence alignments based on location from where it was derived, matching/not matching the sequence and par. 147, variant call file of the subject/searching the generated DBs to compare fragment of genome containing only variations to fragments of genomes in DB of reference genomes/fragments, Rooyen, in view of Ehrich identified missing fragments, par. 461).

13.    Rooyen/Ehrich combination teach full dataset is reconstituted from the subset, variant, and missing states only (par. 147, multiple database having known variations are generated and linking sequenced data, pars. 629-630, fragments of a genome, processing variants of a certain type such as disease markers, note that multiple tiers functions including sequencing, variant calling and other functions are selectable by user to get desired results, Rooyen).


14.    Rooyen/Ehrich combination teach wherein the negative storage model stored in the database has a size that is smaller than a size of the full dataset (pars. 124 and 147, subset of reads, locations inserted into hash table, see also querying, note that subset is smaller than set of data, Rooyen).

Regarding system claims 17-20, they comprise substantially the same subject matter as rejected method claims 3-11, and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 1/15/21 have been considered but are not persuasive.
Please see remarks below:

Applicant alleges that Examiner asserted “Rooyan teaches the invention as recited in the claims except for identifying and storing missing states within the targeted subset”.
Examiner disagrees.  The rejection clearly states and relies on Rooyan for teaching the limitations asserted by the Applicant.  The rejection states (see below):
“identifying a targeted subset of the dataset that has known information, and for only positions within the targeted subset and for each data point, identifying missing states (pars. 119 and 124, secondary processing, reference and human genome hash table and par. 147, variant call file of the subject/searching the generated DBs to compare fragment of genome containing only variations to fragments of genomes in DB of reference genomes/fragments);
storing the missing states in the database for each identified data point and identifying variations from a reference value (par. 147, querying generated database for variations, fragment of a genome the fragment comprising the variations, note the DB of variants);” [Rooyan]
Ehrich instead is relied on providing a specific definition, see below:
“However, Ehrich teaches an absent state as at least one of a position containing no data (pars. 461 and 469, “identify absent fragments… missing fragments can be compared to… a database of fragment masses and/or sequences, Ehrich).  It would have been obvious to implement and compare missing fragments such as positions containing no data in Rooyen fragments searching (par. 147, fragment searching, Rooyen).  One would have been motivated to compare fragments such as positions 
The combination or Rooyen/Ehrich teach/ensure considering/determining every position in the dataset whether a particular position is in the targeted subset (par. 461, note that every position is considered when missing fragments are compared to a DB of fragment masses/sequences to identify presence of methylated cytosine loci at sequences e.t.c., Ehrich), wherein only data points that are 1. not the reference value or missing and 2. within the targeted subset are stored in the database  (par. 461, missing fragments compared to a DB of fragment masses/sequences to identify presence of methylated cytosine loci at sequences are stored in the DB, Ehrich with the combined Rooyen DB of variants, par. 147).
The claim does not teach any steps or disclose any detail regarding storing a specific structure or format for processing and handling the stored missing states.
In summary, Rooyan clearly teaches a dedicated DB for storing only variations of genomes in DB to be used to compare to input genome fragments, as specified in par. 147.  The data set searched is the targeted fragment/segment of data searched against.  In addition, Rooyan in view of Ehrich teach all the claimed limitations as rejected above.
As such, all allegations are believed moot.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 15, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158